                                                    Case 8:15-cv-02034-JVS-JCG Document 981-1 Filed 05/11/20 Page 1 of 4 Page ID
                                                                                     #:68279


                                                          1   CALLAHAN & BLAINE, APLC
                                                              Edward Susolik (SBN 151081)
                                                          2   Esusolik@callahan-law.com
                                                              David J. Darnell (SBN 210166)
                                                          3   Ddarnell@callahan-law.com
                                                              James M. Sabovich (SBN 218488)
                                                          4   jsabovich@callahan-law.com
                                                              3 Hutton Centre Drive, Ninth Floor
                                                          5   Santa Ana, California 92707
                                                              Telephone: (714) 241-4444
                                                          6   Facsimile: (714) 241-4445
                                                          7   Attorneys for Defendants and Counterclaimants
                                                              NEWPORT TRIAL GROUP and SCOTT J. FERRELL
                                                          8

                                                          9                       UNITED STATES DISTRICT COURT
                                                         10                     CENTRAL DISTRICT OF CALIFORNIA
                                                         11                                  SOUTHERN DIVISION
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   NATURAL IMMUNOGENICS                    CASE NO. 8:15-cv-02034-JVS-JCG
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707




                                                              CORP., a Florida corporation,           JAMS NO. 1220055347
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13
                                                                                Plaintiff,            DECLARATION JAMES M.
                                                         14                                           SABOVICH IN SUPPORT OF NTG
                                                                    v.                                PORTION OF JOINT
                                                         15                                           STIPULATION REGARDING
                                                              NEWPORT TRIAL GROUP, et al.,            NTG’S MOTION TO COMPEL
                                                         16
                                                                                Defendants.
                                                         17                                           Special Master: Hon. Rosalyn Chapman
                                                                                                      Judge:          Hon. James V. Selna
                                                         18   AND ALL RELATED ACTIONS
                                                         19
                                                                                                      Complaint Filed: December 7, 2015
                                                         20                                           Trial Date:      November 3, 2020
                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28


                                                                               DECLARATION OF JAMES M. SABOVICH
                                                    Case 8:15-cv-02034-JVS-JCG Document 981-1 Filed 05/11/20 Page 2 of 4 Page ID
                                                                                     #:68280


                                                          1                      DECLARATION OF JAMES M. SABOVICH
                                                          2         I, James M. Sabovich, declare as follows:
                                                          3         1.       I am an attorney at Callahan & Blaine, APLC. I am licensed to practice
                                                          4   law in the State of California, and I represent Defendant and Counterclaimant
                                                          5   Newport Trial Group (“NTG”) in connection with the above-captioned matter. I
                                                          6   make this declaration in support of NTG’s Portion of the Joint Stipulation Regarding
                                                          7   NTG’s Motion to Compel.
                                                          8         2.       NTG attempted to resolve or limit the issues raised in NTG’s Motion to
                                                          9   Compel. NTG sent the Emord firm, who are counsel for NIC, as well as counsel for
                                                         10   Charlotte Carlberg, and Jim and MaryAnn Buc (the “Declarants”), meet and confer
                                                         11   letters or emails on February 24-27, March 6, March 10, March 11, March 16,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   March 24, and April 13, 2020, and the parties conducted telephonic meet and confer
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   conferences on February 25, March 12, March 24, and April 13, 2020. The parties
                                                         14   were unable to resolve the issues presented in this joint stipulation.
                                                         15         3.       NIC produced three documents in response to the document request:
                                                         16   NIC_0045354, NIC_045356; and NIC_0045358.
                                                         17         4.       Attached as Exhibit 1 is a true and correct copy of a February 27, 2020
                                                         18   email chain.
                                                         19         5.       Attached as Exhibit 2 is a true and correct copy of a March 10, 2020
                                                         20   email chain.
                                                         21         6.       Attached as Exhibit 3 is a true and correct copy of a March 11, 2020
                                                         22   email chain.
                                                         23         7.       Attached as Exhibit 4 is a true and correct copy of a March 16, 2020 at
                                                         24   12:27 p.m. email chain.
                                                         25         8.       Attached as Exhibit 5 is a true and correct copy of a March 16, 2020 at
                                                         26   4:23 p.m. email.
                                                         27         9.       Attached as Exhibit 6 is a true and correct copy of a March 24, 2020
                                                         28   meet and confer letter.
                                                                                               -1-
                                                                                 DECLARATION OF JAMES M. SABOVICH
                                                    Case 8:15-cv-02034-JVS-JCG Document 981-1 Filed 05/11/20 Page 3 of 4 Page ID
                                                                                     #:68281


                                                          1         10.      Attached as Exhibit 7 is a true and correct copy of an April 13, 2020
                                                          2   email chain.
                                                          3         11.      Attached as Exhibit 8 is a true and correct copy of an August 9, 2019
                                                          4   email with attached declaration, Bates labeled DEC_00723-DEC_00725.
                                                          5         12.      Attached as Exhibit 9 is a true and correct copy of a February 12, 2020
                                                          6   subpoena to Charlotte Carlberg.
                                                          7         13.      Attached as Exhibit 10 is a true and correct copy of a February 12,
                                                          8   2020 subpoena to Emord & Associates.
                                                          9         14.      Attached as Exhibit 11 is a true and correct copy of a February 12,
                                                         10   2020 subpoena to Jennifer Fernandes.
                                                         11         15.      Attached as Exhibit 12 is a true and correct copy of a February 12,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   2020 subpoena to Jim Buc.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         16.      Attached as Exhibit 13 is a true and correct copy of a February 12,
                                                         14   2020 subpoena to Joshua Furman.
                                                         15         17.      Attached as Exhibit 14 is a true and correct copy of a February 12,
                                                         16   2020 subpoena to MaryAnn Buc.
                                                         17         18.      Attached as Exhibit 15 is a true and correct copy of a February 12,
                                                         18   2020 subpoena to Peter Arhangelsky.
                                                         19         19.      Attached as Exhibit 16 is a true and correct copy of a February 12,
                                                         20   2020 email.
                                                         21         20.      Attached as Exhibit 17 is a true and correct copy of a March 10, 2020
                                                         22   consolidated response to subpoenas.
                                                         23         21.      Attached as Exhibit 18 is a true and correct copy of a draft Stipulation
                                                         24   Regarding Discovery Responses Pursuant to Docket 891.
                                                         25         22.      Attached as Exhibit 19 is a true and correct copy of an itemized
                                                         26   privilege log.
                                                         27

                                                         28

                                                                                                -2-
                                                                                  DECLARATION OF JAMES M. SABOVICH
                                                    Case 8:15-cv-02034-JVS-JCG Document 981-1 Filed 05/11/20 Page 4 of 4 Page ID
                                                                                     #:68282


                                                          1         23.    Attached as Exhibit 20 is a true and correct copy of Plaintiff’s
                                                          2   Amended Objections and Responses to Defendant Scott Ferrell’s Requests for
                                                          3   Production of Documents to Natural Immunogenics Corp. (Set 2).
                                                          4         24.    Attached as Exhibit 21 is a true and correct copy of an October 7, 2019
                                                          5   preservation letter to Peter Arhangelsky.
                                                          6         25.    Attached as Exhibit 22 is a true and correct copy of NIC’s categorical
                                                          7   privilege log.
                                                          8         26.    Attached as Exhibit 23 is a true and correct copy of a May 9, 2016
                                                          9   hearing transcript.
                                                         10         27.    Attached as Exhibit 24 is a true and correct copy of an August 12,
                                                         11   2019 email chain, Bates labeled DEC_00062-DEC_00064.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         28.    Attached as Exhibit 25 is a true and correct copy of an August 22,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   2019 email chain, Bates labeled DEC_00393-DEC_00394.
                                                         14         29.    Attached as Exhibit 26 is a true and correct copy of Charlotte
                                                         15   Carlberg’s Amended Response and Objections to Subpoena Duces Tecum.
                                                         16         30.    Attached as Exhibit 27 is a true and correct copy of Jim Buc’s
                                                         17   Amended Response and Objections to Subpoena Duces Tecum.
                                                         18         31.    Attached as Exhibit 28 is a true and correct copy of MaryAnn Buc’s
                                                         19   Amended Response and Objections to Subpoena Duces Tecum.
                                                         20         I declare under penalty of perjury under the laws of the United States and the
                                                         21   State of California that the foregoing is true and correct and that this declaration was
                                                         22   executed on May 11, 2020, in Santa Ana, California.
                                                         23
                                                                                                                   /s/ James M. Sabovich
                                                         24                                                          James M. Sabovich
                                                         25

                                                         26

                                                         27

                                                         28

                                                                                              -3-
                                                                                DECLARATION OF JAMES M. SABOVICH
